Title: Benjamin Harrison to Virginia Delegates, 22 June 1782
From: Harrison, Benjamin
To: Virginia Delegates



Gentlemen
Virga. In Council June 22d. 1782

The plan laid for bringing over the Stores is most unaccountably frustrated by the Assembly. Our deficiency in arms and Ammunition is so truely alarming that I feel real distress, whenever I think of our situation. If you cannot get them brought over by our good friends the French they will probably remain where they are til the end of the War and our country will fall a prey to the first invader. The Assembly have now entered on the Subject of recruiting the Army. I do not know the plan proposed but am sure with a good bounty men may be got That the French fleet has been beaten & that they have lost their Admiral & five or Six of their ships admits of no doubt. There is a man in this Town who informs us that he was a prisoner in Jamaica & saw Count de Grass with Admiral Rodney going to dine with the Governor. He also tells us that Rodneys fleet was so battered that only eighteen of them could be made fit for service for some considerable time. If this is true Jamaica may yet fall I am &c
P. S. I laid the proposals of the Polish Gentleman before the Assembly immediately, they have not yet given me their determination, tho’ I think it impossible for them to comply with the terms if they were ever so willing to accept them
B H.
